Order filed November 23, 2021.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-21-00237-CV
                                        ____________

          ELIJAH OVERTON AND GLORIA OVERTON, Appellants

                                              V.

     WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN ITS
      INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR MFRA
                      TRUST 2014-2., Appellee


                 On Appeal from the 434th Judicial District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-268031

                                          ORDER

       On September 8, 2021, appellants filed a brief that is not in compliance with
the Texas Rules of Appellate Procedure. The brief fails generally to comply with
the rules. See Tex. R. App. P. 38.1(a), (b), (c), (e), (f),(h), (i), (j) and (k).

       Accordingly, we order appellant’s brief filed September 8, 2021, stricken.
Appellants are ordered to file a brief that complies with the Texas Rules of
Appellate Procedure within ten (10) days of the date of this order. See Tex. R.
App. P. 38.1(a), (b), (c), (e), (f), (h), (i), (j) and (k).
      If appellants file another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellants from filing another, and proceed as if
appellants had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellants fail to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).

                                      PER CURIAM

Panel Consists of Justices Jewell, Spain, Wilson.